Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the coaxial waveguide conversion unit includes a first waveguide member having a concave portion that forms the inner space on one surface, and a second waveguide member detachably attached to the one surface of the first waveguide member to close the one surface side of the concave portion to form the inner space, a screw hole is formed each at positions having the concave portion provided therebetween on the one surface of the first waveguide member, and a long hole extending parallel to the axial direction of the inner space is each formed at a position in the second waveguide member coming into alignment with each screw hole, so as to be able to screw a screw in each of the screw holes via each of the long holes”. These features reflect the application’s invention and are not taught by the pertinent prior arts Seavey (US 4504836), Jafarlou (US 20150270616) and McLean (US 20100033391). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Seavey, Jafarlou and McLean to include features of amended claim 1.
Dependent claims 2-3 and 5-13 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 14, prior art of record or most closely prior art fails to disclose, “the coaxial waveguide conversion unit includes a first waveguide member having a concave portion that forms the inner space on one surface, and a second waveguide member detachably attached to the one surface of the first waveguide member to close the one surface side of the concave portion to form the inner space, a screw hole is formed each at positions having the concave portion provided therebetween on the one surface of the first waveguide member, and a long hole extending parallel to the axial direction of the inner space is each formed at a position in the second waveguide member coming into alignment with each screw hole, so as to be able to screw a screw in each of the screw holes via each of the long holes”. These features reflect the application’s invention and are not taught by the pertinent prior arts Seavey (US 4504836), Jafarlou (US 20150270616) and McLean (US 20100033391). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Seavey, Jafarlou and McLean to include features of amended claim 14.
Dependent claim 15 are considered to be allowable by virtue of its dependency on claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845